PER CURIAM.
G.L. appeals a final order of the Department of Health and Rehabilitative Services denying his request pursuant to section 415.504(4)(d), Florida Statutes (1987), for expunction of a report that he abused M.G.B. on one occasion. We hold that the record fails to contain competent substantial evidence to support the department’s finding that appellant’s conduct on that single occasion constituted child abuse under section 415.503, Florida Statutes (1987), and therefore reverse and remand with directions that the report and case record be expunged.
ERVIN, WENTWORTH and ZEHMER, JJ., concur.